                                                 Notice Recipients
District/Off: 0971−1                   User: kandersen                    Date Created: 11/16/2020
Case: 15−10150                         Form ID: NRC                       Total: 6


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SR       USTPRegion17.SF.ECF@usdoj.gov
aty         Lynette C. Kelly         ustpregion17.oa.ecf@usdoj.gov
aty         Minnie Loo          minnieloo@netscape.net
aty         Scott H. McNutt          SMcNutt@ml−sf.com
aty         Shane J. Moses          smoses@ml−sf.com
                                                                                                     TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Deerfield Ranch Winery, LLC     1310 Warm Springs Rd.       Glen Ellen, CA 95442
                                                                                                     TOTAL: 1




       Case: 15-10150          Doc# 252-1        Filed: 11/16/20       Entered: 11/16/20 15:52:33     Page 1
                                                          of 1
